Citation Nr: 0431844	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-37 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, which denied service 
connection for a bilateral knee condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he has a bilateral knee disability 
that was incurred in service.  He attributes this disability 
to over 30 jumps as a paratrooper while on active duty.  
Unfortunately, additional development is needed before the 
Board can adjudicate this claim. 

The veteran's service medical records show that he fractured 
his right femur two years prior to service, but that both 
knees were normal at the time of his enlistment.  A March 
1984 entry shows that the veteran was seen for right knee 
pain, but that no significant findings were shown on 
examination. 

The veteran was afforded a VA compensation examination in 
October 2001.  At that time, the veteran reported the gradual 
onset of bilateral knee pain following the completion of jump 
school in service.  He indicated that he was seen for knee 
pain but received no formal treatment.  Thereafter, he 
resumed to his normal duties and completed a total of 30 
jumps.  A physical examination of the knees revealed no 
significant findings.  The examiner concluded with a 
diagnosis of bilateral retropatellar pain syndrome.  

The Board notes that the compensation examination is 
incomplete, as no X-rays were performed to determine whether 
the veteran has any objective findings to account for his 
complaints of pain.  Moreover, an October 2003 VA outpatient 
treatment record indicates that the veteran has arthritis in 
his knees as a result of service.  In particular, this record 
includes a medical opinion that "subjective and objective 
findings in this [veteran] are consistent with arthritis of 
his knees most likely due to repetitive injuries due to 
jumping from hights [sic] during his active duty.  His 
condition is responding well to anti-arthritis medications."  
The Board notes, however, that X-rays of the veteran's knees 
are not included in the record to verify this opinion.  A VA 
examination, which includes X-rays, is therefore required to 
determine whether the veteran's has a disability involving 
either knee as a result of service. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine whether he has a disability 
involving either knee as a result of 
service.  The claims file, including the 
service medical records, must be provided 
to and reviewed by the examiner in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed, and must include X-rays of 
both knees.  Following a review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran has a 
disability involving either knee as a 
result of service.  The examination 
report should include the complete 
rationale for all opinions expressed.  

2.  The RO should then review the 
examiner's report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




